Citation Nr: 0624850	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-37 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 30 percent disabling, to include the 
issue of whether a rating in excess of 10 percent is 
warranted prior to November 29, 2004.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1987 to 
November 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision.

The veteran's claims file contained an undated inquiry as to 
whether he could overturn the September 2004 denial of his 
irritable bowel syndrome claim.  As this claim has not been 
adjudicated, it is referred to the RO for appropriate action


FINDINGS OF FACT

1.  The evidence of record fails to show that the veteran's 
hiatal hernia has caused either weight loss or anemia, or 
that its symptoms are productive of severe impairment of 
health.

2.  October 26, 2004 was the first day that the evidence 
showed all of the criteria were met for a 30 percent rating 
for a hiatal hernia.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a hiatal hernia 
were met October 26, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2005).

2.  The criteria for a rating in excess of 30 percent for a 
hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7346 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 30 percent for a hiatal 
hernia under 38 C.F.R. § 4.114 DC 7346.  A 30 percent rating 
is assigned where a hiatal hernia causes persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  The 
veteran's 30 percent rating was made effective on November 
29, 2004.  Prior to that date, the veteran received a 10 
percent rating which is assigned when two or more of the 
symptoms required for a 30 percent evaluation are present, 
but are of less severity.  A 60 percent rating is assigned 
when a hiatal hernia causes symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or where it causes other symptom combinations 
productive of severe impairment of health.

The veteran asserted in a claim received on July 15, 2003 
that the symptoms caused by his hiatal hernia had become 
worse.  He reiterated his contentions at subsequent hearings 
both before the Board and at the RO.  Nevertheless, while the 
veteran's symptomatology may have worsened, the evidence of 
record fails to demonstrate that the veteran's hiatal hernia 
is of such severity to merit a rating in excess of 30 
percent. 

The veteran testified that he has acid reflux and heartburn 
almost daily and that he vomits roughly twice a week with 
occasional muscle aches.  Additionally, the veteran has 
submitted a diary which chronicled these symptoms from 
October 2004 to January 2005.  

The veteran has also undergone several VA examinations.  In 
September 2003, the a VA examiner noted that the veteran did 
not complain about vomiting, diarrhea or constipation; and 
the veteran indicated that he was eating three meals a day 
and did not have any weight change over the past year.  The 
veteran also denied ever having a GI bleed and indicated that 
he was not on medication for his stomach condition.  The 
examiner indicated that the veteran's abdomen was soft; and 
no tenderness, masses or surgical scars were noted.  In 
November 2004 the veteran described some reflux and 
regurgitation, but he did not have any upper GI bleeding, and 
his weight had remained stable.  X-rays showed a small 
sliding hiatal hernia with reflux.  However, there was no 
evidence of esophagitis, and the veteran's stomach and 
duodenum were normal.

Private and VA treatment records have similarly failed to 
show that a rating in excess of 30 percent is warranted.  In 
December 2003, the veteran's private doctor   indicated that 
the veteran continued to have reflux and had developed 
dysphagia to both solids and liquids; but the veteran had no 
weight loss, his weight was stable, and the doctor opined 
that the veteran was in no overt distress.  It was also noted 
that the veteran had stopped taking the Prevacid that had 
been prescribed for his hernia.  VA treatment records also 
fail to show any weight loss or anemia.

In essence, the medical evidence has failed to show that the 
veteran's hiatal hernia has caused material weight loss or 
anemia and while uncomfortable, no doctor has suggested that 
the veteran's symptoms are productive of severe impairment of 
his health.  As such, a rating in excess of 30 percent for a 
hiatal hernia is denied.

The Board does observe, however, that while the September 
2003 VA examination report reflected no evidence of vomiting, 
diarrhea, or constipation, and a VA treatment note a year 
later indicated no nausea, vomiting, or dysphagia, with 
normal bowel movement frequency, at his hearing before the RO 
on October 26, 2004, the veteran testified that he had 
heartburn and regurgitation several times a week and that he 
would vomit roughly twice per week.  As a lay individual is 
competent to observe these symptoms, the veteran's testimony 
is deemed to be credible.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  When considered in combination 
with earlier treatment records, the veteran's testimony is 
persuasive that his hernia considerably impaired his health 
at that time.  As such, the Board finds that as of the date 
of the hearing the criteria for a 30 percent rating were met.  
Accordingly, an increased 30 percent rating is assigned from 
October 26, 2004, but no earlier.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at hearings before both 
the Board and the RO.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that hiatal hernia had increased 
in severity was needed, and he has been provided with ample 
time and assistance to acquire any available evidence.  As 
such, he is not prejudiced by the Board's adjudication of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

A 30 percent evaluation for a hiatal hernia effective from 
October 26, 2004 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating in excess of 30 percent for a hiatal hernia is 
denied.  

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


